PER CURIAM:
Se consolidan los recursos del epígrafe.
El 4 de noviembre de 1988 compareció ante nos el Hon. Procurador General para informarnos que el Ledo. Helión *316Cruz González había ignorado sus requerimientos para que expusiera su posición ante una querella que presentó en su contra el señor Burgos Vega.
El referido abogado, además, había hecho caso omiso a una notificación del Director de la Oficina de Inspección de Notarías y de nuestra Orden de 25 de agosto de 1988.
El 17 de noviembre de 1988 emitimos resolución que con-solidaba ambos asuntos y concedimos al abogado un término improrrogable de diez (10) días a partir de la notificación de la resolución para que cumpliera con los requerimientos del Procurador General. Concedimos, también, el término de treinta (30) días para que mostrara causa por la cual no debía ser disciplinado como notario y como abogado. Además, lo suspendimos temporalmente del ejercicio del notariado.
El 17 de enero de 1989, mediante opinión Per Curiam, le suspendimos del ejercicio de la profesión por un (1) mes por razón de otra conducta contraria a los cánones de ética. In re Cruz González, 123 D.P.R. 108 (1989).(1)
El 24 de enero de 1989, mediante certificación de la Ofi-cina del Alguacil General, se nos informó que las gestiones realizadas para localizar a dicho abogado fueron infruc-tuosas y que su ex esposa informó que él se encuentra fuera de Puerto Rico, pero ella desconoce su dirección postal o re-sidencial. Por ello, no se han podido diligenciar las distintas órdenes dictadas en su contra. (2)
El licenciado Cruz González no ha notificado cam-bios en su dirección postal. Quebrantó así la obligación recogida en la Regla 8(j) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A, que impone a todo abogado el deber de notificar cualquier cambio en su dirección postal. Como con-*317secuencia de dicho incumplimiento, se ha obstaculizado la labor investigativa del Hon. Procurador General y de nuestra jurisdicción disciplinaria. Como señaláramos en In re Serrallés III, 119 D.P.R. 494, 495 (1987):
Cuando en incidentes de quejas y querellas, la omisión del abogado de mantener al día su dirección obstaculiza sustan-cialmente una adecuada canalización del ejercicio de nuestra jurisdicción disciplinaria o su labor investigativa, ello de por sí, podría justificar, como medida auxiliadora, una suspensión temporal.
Visto el incumplimiento del licenciado Cruz González, se le suspenderá indefinidamente del ejercicio de la profesión legal.

 Con relación a la queja disciplinaria del convicto señor Ortiz Couvertier.


 Se ha informado que él se trasladó al estado de California.